Citation Nr: 0832360	
Decision Date: 09/22/08    Archive Date: 09/30/08	

DOCKET NO.  07-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
tinea corporis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from October 1983 to 
July 1991.  He participated in DESERT SHIELD/DESERT STORM.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which granted service 
connection for tinea corporis with an assigned 10 percent 
evaluation effective from the date of claim in December 2004.  
The veteran disagreed with the assigned evaluation.  The RO 
subsequently granted an increase to 30 percent, effective to 
the date of claim, in a January 2007 Statement of the Case.  
The appeal continues, and is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The competent clinical evidence on file including two VA 
examinations reveals that the veteran has an episodic 
outbreak of a chronic skin disorder identified as tines 
corporis and/or psoriasis which occurs every several months, 
and which involves a rash with multiple circular papular 
eruptions and small to large circular patches with raised 
borders involving the abdomen, chest, arms and back, but no 
evidence on file reveals that any episode exceeds involvement 
of more than 40 percent of the entire body or 40 percent of 
exposed areas affected, and the veteran has been treated with 
topical creams but there is not evidence of constant or near-
constant systemic therapy or other immunosuppressive drugs 
required.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided with proper formal VCAA notice in 
January and March 2005, prior to the issuance of the rating 
decision now on appeal from August 2005.  Of course, these 
notices involved the then-pending claims for service 
connection.  Following the August 2005 rating decision 
granting service connection for a skin disorder with a 10 
percent evaluation, and the veteran's notice of disagreement, 
no further VCAA notice with specificity regarding the 
criteria required for higher evaluations was provided the 
veteran consistent with Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

However, the veteran was provided the governing criteria for 
evaluation of his skin disorder at 38 C.F.R. § 4.118, 
Diagnostic Code 7806 in full within the August 2005 rating 
decision on appeal and in the subsequently issued January 
2007 Statement of the Case.  The veteran has submitted 
written argument regarding percentage of body coverage of his 
skin disorder, and this certainly demonstrates that he has 
actual personal knowledge of the essential criteria used for 
assigning varying compensable evaluations for the disability 
at issue in this appeal.  

Under the circumstances, the Board finds there is no 
prejudice in the absence of VCAA notice including the 
schedular criteria for evaluation, because this criteria has 
twice during the pendency of the appeal been provided the 
veteran in writing and he has acknowledged understanding the 
elements of this criteria in written statements of argument.  
The veteran has been provided two VA dermatological 
examinations for both scars and skin which are adequate for 
rating purposes.  All records of the veteran's treatment with 
VA, the only treatment he has acknowledged receiving for his 
skin disorder, have been collected for review.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. § 38 U.S.C.A. § 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

The veteran's chronic skin disorder is evaluated in 
accordance with schedular criteria provided for dermatitis or 
eczema at 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under 
this Code, involvement of less than five percent of the 
entire body or of the exposed areas affected, and no more 
than topical therapy required during any 12-month period 
warrants a noncompensable evaluation.  Involvement of at 
least five percent but less than 20 percent of the entire 
body or of exposed areas affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during any 12-month period warrants a 10 percent evaluation.  
Involvement of 20 to 40 percent of the entire body or exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during any 
12-month period warrants a 30 percent evaluation.  
Involvement of more than 40 percent of the entire body or of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during any 12-month period warrants a 60 
percent evaluation.

This Diagnostic Code also notes that chronic skin diseases 
may be evaluated as disfigurement of the head, face, or neck 
or scars, but the clinical evidence on file does not reveal 
that the veteran's chronic skin disorder affects the head, 
face or neck or that it results in significant or permanent 
scarring on other areas of the body.  

Analysis:  In its August 2005 rating decision, the RO found 
that the veteran manifested a chronic skin disorder during 
service and granted service connection on this basis.  A 10 
percent evaluation was assigned and the veteran appealed.  An 
increase to 30 percent was later allowed.  

In January 2005, the veteran noted an intermittent rash once 
every two to three months involving mostly the arms, legs, 
and back.  There was none on examination.  However, the 
following month in February 2005, he presented with circular 
lesions on both arms, torso, and back.  It was not itchy or 
painful.  He had tried topical creams in the past with no 
relief.  The rash, described as annular with raised border 
and scaly center, was spread diffusely on the abdomen, lower 
back and parts of forearms.  It was believed to likely be 
tinea corporis, and he was to be started on an antifungal 
topical cream.  Future visits with dermatology were to be on 
an annual basis.

In March 2005, the veteran wrote that his rash developed 
after service in the Middle East during DESERT SHIELD/STORM.  
He reported that he had not sought any medical treatment 
until recent visits to a VA clinic in California.  The first 
documented visit in July 2004 noted a rash on the right foot 
with recurrences every two to three months.  There was slight 
erythema and dry skin.  He reported that it chronically 
involved the arms, legs and back.  

The veteran was first examined for his skin by VA in June 
2005.  There was rash on the abdomen, upper extremities and 
back.  The veteran denied any itching.  There were multiple 
circular papular eruptions and small to large circular 
patches with raised borders and peripheral scaling on the 
abdomen, chest, upper extremities and back.  Prior diagnosis 
of tinea corporis was noted with prescription of an 
antifungal agent with some benefit.  It was specifically 
noted that there was no inflammation, ulceration or 
tenderness, and no serious systemic or nervous 
manifestations.  The physician opined that the exposed area 
affected was zero percent, and area affected of the entire 
body was 10 percent.

Eighteen months later, the veteran was seen for a VA 
examination of the skin in December 2006.  The veteran 
described his past history and reported that reoccurrences 
were every two months lasting for some three weeks.  They 
started out with erythematous raised papules and developed 
into plaques with scaling and then disappeared.  There was no 
itching.  At this time, coverage of the rash was greater than 
on prior examination, and was located on the torso and lower 
abdomen, upper arms, lateral buttocks, and the back and 
thighs.  This physician noted prior diagnoses of tinea 
corporis but provided a diagnosis of psoriasis for the first 
time.  This appears to be based on the fact that no fungus 
grew on cultures recently performed at the Vista Clinic.  
Tinea corporis is a fungal infection whereas psoriasis is 
not.  The physician completing the examination stated that 
coverage included zero percent of exposes areas but 20 
percent of the total body area.

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 30 percent.  
At no time does any objective treatment record from July 2004 
to the most recent VA examination of December 2006 reveal 
total body coverage of more than 40 percent, the schedular 
requirement for the next higher (and highest) 60 percent 
evaluation for the veteran's chronic skin disorder.  
Treatment records reveal he has been prescribed antifungal 
topical creams, but no record on file reflects constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs which is the alternate 
requirement for the next higher 60 percent evaluation.  

There is not scarring of the head, face, or neck or other 
involvement of these areas to warrant consideration of 
schedular evaluation for disfigurement under 38 C.F.R. 
§ 4.118.  The record reveals that the veteran works as a 
personal trainer, and although he has reported that his 
chronic skin disorder interferes with his work in that he 
must wear more full-coverage clothing, there is no indication 
in the record that the disorder has prevented him from work 
or caused him to lose time from work.  There is certainly no 
evidence that he requires frequent periods of hospitalization 
for this disorder.  See  38 C.F.R. 3.321 (2007).  


ORDER


Entitlement to an evaluation in excess of 30 percent for 
tinea corporis is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


